Abramowitz v Lefkowicz & Gottfried, LLP (2018 NY Slip Op 02588)





Abramowitz v Lefkowicz & Gottfried, LLP


2018 NY Slip Op 02588


Decided on April 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
LINDA CHRISTOPHER, JJ.


2015-05999
 (Index No. 15385/11)

[*1]Darryl Abramowitz, et al., respondents, 
vLefkowicz & Gottfried, LLP, et al., appellants (and a third-party action).


Kaufman Dolowich & Voluck, LLP, New York, NY (Anthony J. Proscia of counsel), for appellants.
Brian J. Davis, P.C., Garden City, NY, for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for legal malpractice, the defendants appeal from an order of the Supreme Court, Nassau County (Arthur M. Diamond, J.), dated April 1, 2015. The order granted the plaintiffs' motion for leave to reargue the defendants' prior motion for summary judgment dismissing the complaint, which was granted in an order of the same court dated August 4, 2014, and, upon reargument, denied the defendants' motion.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed, as the right of direct appeal therefrom terminated with the entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal are brought up for review and have been considered on the appeal from the judgment, decided herewith (see CPLR 5501[a][1]; Abramowitz v Lefkowicz & Gottfried, LLP, _____ AD3d _____ [Appellate Division Docket No. 2016-10250; decided herewith]).
RIVERA, J.P., COHEN, MILLER and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court